Citation Nr: 1213589	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss.  He perfected a timely appeal to that decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  The Veteran maintains that his hearing is worse; in fact, he states that he is currently deaf in the left ear.  

The duty to assist requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, and in claim for disability compensation, the duty to assist requires that VA provide medical examinations or obtain medical opinions when necessary for a decision.  See 38 C.F.R. § 3.159.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

By way of background, the Board notes that the Veteran has a long history of hearing loss and tinnitus.  As noted above, the Veteran is presently service-connected for bilateral hearing loss; he is also service-connected for tinnitus, and he is separately evaluated for each of these disabilities under Diagnostic Codes 6100 and 6260, respectively.  

In support of his current claim for an increased rating for hearing loss, the Veteran submitted a private treatment report from M. B. L., dated in April 2008, wherein the Veteran argued that the hearing loss is interfering with activities of daily life.  The Veteran stated that it is especially difficult to discriminate what is being said.  In a recent statement from Dr. J. D., dated in February 2009, it was noted that the Veteran suffers from tinnitus in both ears and he is reportedly off balance frequently, which is causing a disturbance in his daily functioning.  

The veteran was afforded a VA audiology examination in connection with his claim in May 2010.  Although the examiner provided the audiometric findings, the examiner did not fullycomment on the functional effects caused by the hearing loss disability.  The examiner did note that the Veteran's hearing loss did not affect his ability to walk or drive, or various activities of daily, such as dressing, feeding, and grooming himself.  It was commented, however, that "other" daily activities were affected, although exactly what these other activities were was not clarified.  It was merely stated that he had difficulty localizing sound, but the adverse affects of this were not described.  In Martinak v. Nicholson, 21 Vet. App. 447(2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Given the above, and the raising of extraschedular consideration for the claim, the Board finds that further VA examination of the Veteran is required prior to adjudication of this appeal.  

In addition, the Board notes that, in a March 2012 informal hearing presentation, his representative noted that, in the February 2009 medical statement from Dr. J. D., the Veteran's audiologist noted that he suffers from tinnitus in both ears; in addition, he is reportedly off balance frequently, which is causing a disturbance to his daily functioning.  Dr. D. further noted that the Veteran has difficulty communicating in a noisy environment, and localizing where a sound is coming from is nearly impossible, which is to be expected with no hearing in his left ear.  The representative maintains that the Veteran's hearing loss and tinnitus should be rated as Meniere's under Diagnostic Code 6205.  In this regard, the Board notes that the prohibition against pyramiding in 38 C.F.R. § 4.14, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262(1994).  However, the medical evidence before the Board is inadequate to determine the functional effects and severity of the symptomatology due to the Veteran's service-connected hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303(2007).  Therefore, this issue must be remanded for additional VA examination to ascertain the current nature and severity of his hearing loss disability and whether a separate rating is warranted under Diagnostic Code 6205.  

A Note to Diagnostic Code 6205, relating to Meniere's, provides as follows: Evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.  38 C.F.R. § 4.87 (2011).  

Although the medical statement from Dr. D. raises the possibility that the Veteran has Ménière's syndrome, it is unclear the extent to which the physician is asserting that the Ménière's syndrome is a new disease entity that is now worsening his already service-connected disorders, or whether the physician is asserting that such syndrome is a long-standing disability and has long been responsible for at least some of the disorders for which service connection has been established.  

The duty to assist requires that a medical examination or opinion be obtained when the evidence is insufficient to rate a Veteran's current level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595(1991); 38 C.F.R. § 3.327(a) (2011).  The Board finds that the nature and extent of the Veteran's claimed Meniere's disease, and it's relationship to the Veteran's service-connected hearing loss and tinnitus are not entirely clear.  Based thereon, a remand is necessary for a new VA examination for further clarification before the Board can consider assigning a higher rating, particularly with regard to Diagnostic Code 6205.  


The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180(1991).  

The readjudication of the claims should include consideration of all evidence added to the record since the last adjudication of the claim.  Further, VA should also document consideration of whether separate ratings for each residual arising from his hearing loss disability pursuant to Esteban, cited to above, and whether referral for an extraschedular rating are warranted for the Veteran's hearing loss disorder.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his bilateral hearing loss since May 2010.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  


2.  After completion of the above, the RO should arrange for the Veteran to undergo a VA ear disease examination, by an ENT physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (including audiological testing, if deemed necessary) and studies should be accomplished and all clinical findings should be reported in detail.  

In accord with § 4.85(a) (2011), the examiner should fully describe the functional effects caused by the Veteran's hearing disability so as to adequately reveal the current state of his hearing loss.  The examiner should specifically comment on any vertigo or dizziness related to the Veteran's service-connected hearing loss and tinnitus and state whether it is constant.  If not constant, the examiner should state the frequency and duration of any episodes (to include all information for rating this disability under Diagnostic Code 6205).  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report.  

The Veteran must also be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification advising the Veteran of the date, time, and location of the scheduled examination must be included in the claims folder and must demonstrate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled VA examination, the record must indicate whether the notification was returned as undeliverable.

3.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, VA should readjudicate the Veteran's claims, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  VA should document consideration of whether a separate rating for dizziness under Diagnostic Code 6205, pursuant to the Esteban decision, is warranted or whether the Veteran's hearing loss/tinnitus is more properly rated under Diagnostic Code 6205 alone.  

5.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



